 1
 2                                                       JS-6
 3
 4
 5
 6
 7
 8
 9                        UNITED STATES DISTRICT COURT
10                     CENTRAL DISTRICT OF CALIFORNIA
11
12
     TIMOTHY GLUECKERT,              )   Case No. CV 17-5249-PA (JPR)
13                                   )
                     Plaintiff,      )          J U D G M E N T
14                                   )
               v.                    )
15                                   )
     ANDREW SAUL, Commissioner       )
16 of Social Security,               )
                                     )
17                   Defendant.      )
                                     )
18
19        Pursuant to the Order Accepting Findings and Recommendations
20 of U.S. Magistrate Judge, it is hereby ADJUDGED THAT judgment is
21 entered in the Commissioner’s favor and this action is dismissed
22 with prejudice.
23
24 DATED: March 24, 2020             ______________________________
                                     PERCY ANDERSON
25                                   U.S. DISTRICT JUDGE
26
27
28
